Exhibit 10


AGREEMENT, WAIVER AND GENERAL RELEASE




YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.
PLEASE READ CAREFULLY.   YOU ARE GIVING UP LEGAL CLAIMS THAT YOU MIGHT HAVE
AGAINST YOUR EMPLOYER BY SIGNING THIS AGREEMENT.







To: Charles C. Cornelio





Re:        Agreement, Waiver and General Release




This Agreement, Waiver and General Release ("Agreement") sets out the terms of
your separation from employment with the Company.  Under this Agreement, the
Company (which for purposes of this Agreement is defined as Lincoln National
Corporation, its affiliates and subsidiaries), will provide you with the
payments and other benefits as outlined in paragraph 2.b below in exchange for
your agreement to waive and release any legal claims you have against the
Company and for your other promises as set forth in this Agreement.


Terms of the Agreement


1.            Your employment will terminate other than for cause as a result of
your retirement effective April 15, 2015 ("Separation Date").  Your work
completion date is March 2, 2015. You will be on a paid leave of absence from
your work completion date through your Separation Date during which time you
will make yourself reasonably available in good faith to assist the Company in
the transition of your duties and to attend to any other matters reasonably
related to your job duties.


2.            This Agreement terminates your Company-employee relationship and
any claims you might have against the Company arising from that relationship. 
In return for your release of claims, the Company agrees to provide you with
payments and benefits to which you otherwise would not be entitled. 
Accordingly, you and the Company (the "parties") agree as follows:


a.
Whether you sign this Agreement or not, the following will apply:

 

§
The Company will continue to pay you the compensation and retirement and health
& welfare benefits that you have earned through February 27, 2015;


 
§
You will receive payment for any unused Managed Time/Paid Time Off ("PTO")
benefits that are accrued and available pursuant to Company policy as of your
Separation Date, such payments to be calculated based upon your final base rate
of pay;
 



§
You will receive any vested retirement benefits (defined benefit and defined
contribution, qualified and non-qualified), and/or deferred compensation
benefits in accordance with the terms and conditions of the applicable plan
documents, program documents and/or administrative guidelines governing those
benefits, as they may be amended or terminated from time to time.  This
Agreement does not release any claims for vested benefits under any of the
Company's retirement or deferred compensation plans or other programs that you
may have, in accordance with the terms and conditions of such plans or programs;

 
 
§
You can elect the period of continued health benefits coverage to which you are
entitled under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"); and

 
 

--------------------------------------------------------------------------------


 
§
Your benefits, including but not limited to health and welfare benefits
(medical, dental, vision), critical illness coverage, accident insurance
coverage, flexible spending accounts, long term disability benefits, short term
disability benefits and accrual of PTO will cease as of your Separation Date. 
If you wish to convert to an individual life insurance policy, verify your
current coverage by either checking your benefits record in HRDirect or
contacting the HR Service Center (Tel. 866-922-6543, Fax: 336-691-3750, email:
HRServiceCenter@lfg.com, Mon.-Fri. 9:00 a.m. - 6:00 p.m. ET).  Once you have
this information, contact Group Protection at 800-680-4652 for a quote.  Your
critical illness and/or accident insurance coverages, if any, are portable.  For
more information, contact Group Protection at 877-815-9256.




b. In exchange for your release of claims and your other promises as set forth
in this Agreement, the Company agrees to provide you:



§
Seventy-eight (78) weeks of separation pay paid bi-weekly, less taxes and
withholdings, based on your final base rate of pay, commencing on a date no
sooner than six (6) months and one (1) day after your Separation Date, but no
later than seven (7) months after your Separation Date, such payment to be in
full satisfaction of the Company's obligation to you under the terms of the
Lincoln National Corporation Severance Pay Plan, the Severance Plan for Officers
of Lincoln National Corporation, the Severance Plan for Officer Equivalents of
Lincoln National Corporation and/or any other plan, program, arrangement or
promise paying severance or severance-type benefits, as they may be amended,
modified or revoked from time to time (collectively, "LNC Severance Plans"). 
Severance and/or severance-type benefits paid out under any LNC Severance Plan
offsets, dollar-for-dollar, any severance or severance-type benefits paid or
payable under any other of the LNC Severance Plans (i.e., no "double-dipping")
and will otherwise be paid (or not paid) in accordance with the terms of the
applicable plan document.  Additionally, you waive any claim to benefits under
the LNC Severance Plans, except as provided herein.  If you become employed by
the Company as a regular (other than temporary) employee or if you violate any
of the competitive, non-solicitation, non-recruitment, confidentiality or other
restrictions in this Agreement, any remaining separation pay will immediately
and permanently cease without further recourse by you.  Payments or portions of
payments are delayed six (6) months from your Separation Date in compliance with
section 409A of the Internal Revenue Code of 1986, as amended;



§
A one-time cash lump-sum payment of $10,400 less necessary taxes and
withholdings, representing the severance stipend under the Lincoln National
Corporation Severance Pay Plan and the Severance Plan for Officers of Lincoln
National Corporation or Severance Plan for Officer Equivalents of Lincoln
National Corporation, paid on a date no sooner than six (6) months and one (1)
day after your Separation Date, but no later than seven (7) months after your
Separation Date.  The severance stipend will be paid in accordance with and in
full satisfaction of the terms of the LNC Severance Pay Plan and the Severance
Plan for Officers of Lincoln National Corporation or the Severance Plan for
Officer Equivalents of Lincoln National Corporation pertaining to the severance
stipend;



§
In lieu of any Long Term Incentive Plan (LTIP) award in 2015 or thereafter, a
one-time cash lump-sum payment of $144,807 less necessary taxes and
withholdings, paid within thirty (30) days after your Separation Date;



§
Reimbursement for tax preparation and financial advisory services up to the 2015
tax year in accordance with Company guidelines and limits.



§
Reimbursement for air and related travel expenses for the Notre Dame
leadership program, subject to the Company's travel and entertainment
reimbursement policies.

 
§
Reimbursement for any COBRA health & welfare benefits continuation coverage
premiums that you actually incur for you and your enrolled dependents,
grossed-up for taxes, covering a period of 18 months following your Separation
Date;




--------------------------------------------------------------------------------

§
Outplacement services and career transition assistance, which services may
commence immediately and must commence no later than three (3) months after your
Separation Date, provided that all such services are utilized within one (1)
year following your Separation Date;



§
An Annual Incentive Program ("AIP") bonus for the 2014 program year (calculated
based upon your 2014 annual earnings as defined under the 2014 Lincoln National
Corporation Annual Incentive Program Document) to be paid if you are eligible in
accordance with the applicable Incentive Compensation Plan and the terms and
limitations in the applicable AIP documents.  Your 2014 AIP bonus will be
calculated using an individual performance modifier of 100%. If you have made a
valid election under the Lincoln National Corporation Deferred Compensation &
Supplemental/Excess Retirement Plan ("DC SERP") to defer a portion of your 2014
AIP, your deferral election will be honored and such portion of any AIP payout
will be deferred and, if applicable, matched under the DC SERP at the same time
and in the same manner as for other DC SERP participants; provided, however,
that you will be treated in the same manner as similarly-situated executives of
the Company with respect to decisions by the Compensation Committee of the Board
of Directors relating to whether applicable Company performance measures have
been met.



§
An Annual Incentive Program ("AIP") pro-rata bonus for the 2015 program year
(calculated based upon your 2015 annual earnings as defined under the 2015
Lincoln National Corporation Annual Incentive Program Document) to be paid if
you are eligible in accordance with the applicable Incentive Compensation Plan
and the terms and limitations in the applicable AIP documents.  Your 2015 AIP
bonus will be calculated using an individual performance modifier of 100%. If
you have made a valid election under the Lincoln National Corporation Deferred
Compensation & Supplemental/Excess Retirement Plan ("DC SERP") to defer a
portion of your 2015 AIP, your deferral election will be honored and such
portion of any AIP payout will be deferred and, if applicable, matched under the
DC SERP at the same time and in the same manner as for other DC SERP
participants; provided, however, that you will be treated in the same manner as
similarly-situated executives of the Company with respect to decisions by the
Compensation Committee of the Board of Directors relating to whether applicable
Company performance measures have been met; and



§
Your equity awards (such as Restricted Stock Awards, Restricted Stock Unit
Awards, Stock Option Awards, Stock Appreciation Rights, LTIPs or other incentive
awards or bonuses, etc.) will vest and be distributed, exercisable, forfeitable,
or subject to claw-back in accordance with the terms of applicable plan
documents, as they may be amended from time to time, together with any award
agreements that you may have received thereunder, including but not limited to
any forfeiture provisions relating to non-competition, non-solicitation,
confidentiality; provided, however, that you will be treated in the same manner
as similarly-situated executives of the Company with respect to decisions by the
Compensation Committee of the Board of Directors relating to whether applicable
Company performance measures have been met. 



Amounts of paid to you under this Agreement are in full satisfaction of all
monies owing to you under any severance plan or program sponsored by the
Company.


3.            You agree to the following:
 
 
a.
You irrevocably and unconditionally release and discharge the Company, its
predecessors, successors and assigns, as well as past and present officers,
directors, attorneys and employees, from any and all claims, liabilities or
promises outside of this Agreement, known or unknown, including but not limited
to those arising out of or relating to your employment and separation from
employment with the Company.  You waive these claims on behalf of yourself and
on behalf of your heirs, assigns and anyone making a claim through you.  The
claims waived and discharged include, but are not limited to:


 
 

--------------------------------------------------------------------------------

§
claims under the Employee Retirement Income Security Act of 1974 ("ERISA")
(except for any vested benefits under any tax qualified benefit plan);



§
claims under the Worker Adjustment and Retraining Notification Act;



§
employment discrimination and retaliation claims, including claims under Title
VII of the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of
the United States Code, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967 ("ADEA") and Older Workers Benefit
Protection Act (as long as those claims arose up to and including the date you
signed this Agreement), the Family and Medical Leave Act and the Equal Pay Act;



§
claims for any disputed wages, including claims for any back wages or overtime;



§
claims under any other federal, state or local law, rule, regulation or
ordinance;



§
claims based on any public policy, contract (including breach of contract), tort
(including wrongful discharge, invasion of privacy, defamation, fraud,
interference with contractual relations and infliction of emotional distress) or
common law; or



§
any basis for recovering costs, fees or other expenses, including attorney's
fees incurred in these matters.



(Collectively, the "Claims").


b.
You agree that you will not file any claim or lawsuit against the Company, its
predecessors, successors and assigns, as well as past and present officers,
directors and employees for any claim waived.  You represent and warrant that
you have not filed any such claim to date or, to the extent that you have filed
such a claim, you will either withdraw that claim with prejudice and agree not
to pursue it further, or you will waive any right to recover any money damages
or other monetary relief in any claim or suit brought by or through any federal,
state or local agency, consistent with the last sentence of this paragraph.  You
represent that you have not filed any complaints or claims against the Company
with any state or federal court, that you will not do so at any time hereafter
for claims covered by this Agreement, and that if any such court assumes
jurisdiction of any complaint or claim against the Company, you will immediately
request the court to dismiss the matter and take all such additional steps
necessary to facilitate such dismissal with prejudice.  You also promise not to
sue, or join with others in suing, the Company on any of the released claims. 
By signing this Agreement, you waive your right to recover any damages or other
relief in any claims or lawsuits brought by or through the Equal Employment
Opportunity Commission or any other state or local Fair Employment Practices
Agency on your behalf under any federal, state or municipal discrimination law,
except where prohibited by law.  You agree to release and discharge the Company
not only from any and all claims which you could make on your own behalf, or
which you have made on your own behalf, but also specifically waive any right to
become, and you promise not to become, a member of any class in any proceeding
or case in which a claim or claims against the Company may arise, in whole or in
part, from any event which occurred as of the date you signed this Agreement,
except where prohibited by law.  You acknowledge that this Agreement does not
prevent you from filing a charge of discrimination with any federal, state or
local agency or commission, although by signing this document you waive any
right to recover any money damages or other monetary relief in any claim or suit
brought by or through any federal, state or local agency 

 
 
 

--------------------------------------------------------------------------------

c. You represent that you have: (1) received all leaves of absence and
compensation due to you as a result of the services you performed for the
Company through the date you execute this Agreement, and unless specifically
provided for in this Agreement, the Company does not owe you any wages, overtime
pay, commissions, bonuses, sick pay, disability leave pay, family leave pay,
severance pay, separation pay, or any other compensation, benefit, leave,
payment or remuneration of any kind or nature; and (2) reported to the Company
any and all work-related injuries incurred by you during your employment with
the Company.



4.            You agree that you will not, directly or indirectly, disclose the
terms of this Agreement prior to the Company's public filing of this document to
anyone other than your spouse, outplacement consultant, attorney, accountant or
tax advisor, except to the extent disclosure is required for accounting or tax
reporting purposes or as otherwise required by law.


5.            On or before April 15, 2015, you will have returned all Company
property of any kind (including all copies thereof), including but not limited
to documents, keys, forms, correspondence, computers, phones, printers, pagers,
Blackberries, PDAs, computer programs, memos, discs, and the like.


6.            Due to the knowledge and information you possess and have gained
as a result of your employment with the Company, you hereby agree to make
yourself available, at reasonable times, to cooperate, consult, testify, etc.
with respect to current and future audits, investigations, inquiries, and legal
actions, including but not limited to litigation, arbitrations, mediation,
administrative and/or regulatory proceedings in which the Company is a party. 
The Company's only expectation with regard to any testimony is that you testify
truthfully.  You agree to make yourself reasonably available in good faith to
assist and respond to the Company in the transition of your duties.


7.            As a result of your position and your service on the Company's
Senior Management Committee, you have been instrumental in developing the
strategic direction of the Company's business and have participated in the
development of the Company's overall strategic direction.  You also have
developed, obtained or learned specific confidential information and trade
secrets which are the property of the Company.  You hereby covenant and agree to
use your best efforts and utmost diligence to guard and protect such
confidential information and trade secrets and to not disclose or permit to be
disclosed to any third party by any method whatsoever any such confidential
information or trade secrets.  Confidential information or trade secrets shall
include, but not be limited to, any and all records, notes, memoranda, data,
ideas, processes, methods, devices, programs, computer software, writings,
research, personnel information of whatever nature, in the possession or control
of the Company which has not or have not been published or disclosed to the
general public or which gives the Company an opportunity to obtain an advantage
over competitors who do not know or have access to it.


8.            You agree that neither you nor any entity directly or indirectly
controlled by you will directly or indirectly participate in a proscribed
activity.  A "proscribed activity" through a date which is two (2) years after
your Separation Date shall mean either (1) soliciting others to invest in the
common stock of LNC for the purpose of effecting an acquisition of control of
LNC or him/her directly investing in more than one percent (1%) of the common
stock of LNC, or (2) using confidential information or trade secrets (as
described above) to assist any person, entity or group of persons which intends
to or does attempt to effect an acquisition of control of LNC.  The term
"control" shall be defined for purposes of this paragraph to have the meaning of
control contained in Ind. Code Ann. §27-1-23-1(e) [Burns Supplement].


9.            Commencing immediately following your Separation Date and
continuing for a period of one hundred and four (104) weeks you will not act,
without prior written authorization of the Chief Executive Officer of the
Company, as a director, officer, employee, agent, consultant or advisor to, nor
directly or indirectly become associated with any person, firm, company or
corporation that, in the sole and exclusive discretion of the Company, is
competitive with any Company business as of the Separation Date.  You
specifically acknowledge that the geographic region to which this restriction
applies is national in scope because that is the region in which the Company
competes.  This restriction does not prohibit you from buying, selling or
otherwise trading in the securities of any corporation that is listed on any
recognized securities exchange, and you may engage in any other business
activities not competitive with the Company's business.  The Company will not
object to your service on the boards of other non-
 
 

--------------------------------------------------------------------------------

 
 
competitive companies as a director so long as there is no conflict with the
terms of this paragraph.  You agree that you will immediately notify the Company
in writing prior to commencing any activity that may violate the Competitive
Activity Restriction.  You agree to respond immediately and in good faith to any
inquiries from the Company regarding any Competitive Activity (hereinafter, the
"Competitive Activity Restriction").  In the event you violate this Competitive
Activity Restriction, all future payments and benefits payable under paragraph
2.b of this Agreement shall immediately cease and be forfeited by you. 
Additionally, you will be required to tender back to the Company a pro-rata
portion of any payments already received pursuant to paragraph 2.b of this
Agreement, such pro-rata repayment amount to be calculated using a fraction
consisting of the number of days remaining in the non-competition period
including and following the first date upon which you violate the Competitive
Activity Restriction as the numerator and the number 730 as the denominator;
provided further that you will not be required to repay an amount equal to three
(3) weeks of separation pay payable to you under paragraph 2.b of this Agreement
and such amount shall be adequate consideration for the release of claims in
this Agreement, which shall remain in full force and effect.  You understand and
agree that the purpose and effect of this provision does not in any way restrict
or otherwise preclude you from earning a living elsewhere.  Rather, the effect
of this provision limits your ability to receive payments under paragraph 2.b of
this Agreement if you engage in any activity that violates the Competitive
Activity Restriction ("Competitive Activity").  At any time you may choose to
forego payments and/or repay payments you have already received under paragraph
2.b of this Agreement in order to engage in a Competitive Activity.


10.             Commencing immediately following your Separation Date and
continuing for a period of one hundred and four (104) weeks, you agree that you
will not directly or indirectly solicit or endeavor to: (i) entice away and/or
hire from the Company any person who is currently employed by the Company or was
within one year before the Separation Date employed by the Company or hereafter
employed at any time through the Separation Date; (ii) solicit any person,
business, or entity that is now or was within one year before the Separation
Date a customer or client of the Company during your employment with the
Company; or (iii) solicit any person, business, or entity that is now or was
within one year before the Separation Date an agent, broker, or financial
advisor employed by, contractually affiliated with, or registered with the
Company while you were employed by the Company to terminate their relationship
with the Company; provided, however, that reasonable charitable solicitations on
behalf of any not-for-profit organization shall not violate this Agreement.  In
the event you violate this restriction, all future payments and benefits payable
under paragraph 2.b of this Agreement shall immediately cease and be forfeited
by you and you will be required to repay all but three (3) weeks of separation
pay received pursuant to paragraph 2.b of this Agreement and such amount shall
be adequate consideration for the release of claims in this Agreement, which
shall remain in full force and effect.


11.            If you materially breach or violate any provision in this
Agreement, the Company shall have the right to cease any further payments,
bonuses, COBRA premium reimbursements, and benefits called for under paragraph
2.b of this Agreement; provided, however, that this Agreement shall otherwise
remain in full force and effect and the consideration supporting this Agreement
shall be deemed adequate as long as you will have received at least three (3)
weeks of separation pay pursuant to paragraph 2.b of this Agreement; provided
further, however, that no party to this Agreement shall be considered to be in
material breach of this Agreement except after having been given written notice
of said material breach and ten (10) calendar days having passed without said
material breach having been cured.


12.            If you re-apply for employment with the Company, the Company, in
its sole and exclusive discretion, may either accept or refuse the application
without incurring any liability of any type whatsoever, based on this
Agreement.  You agree that any refusal or failure by the Company to employ or
re-employ you shall not be unlawful retaliation or discrimination against you.
 
13.            You acknowledge and agree to the following:


§
You understand completely your right to review all aspects of this Agreement
with an attorney of your choice at your own expense, and have had the
opportunity to consult with an attorney of your choice at your own expense;



§
You have forty-five (45) days from the date you receive this document to
consider this Agreement;


 

--------------------------------------------------------------------------------


 
§
You have seven (7) days after signing this Agreement to revoke it.  You can
revoke the Agreement at any time during the initial seven (7) day period
immediately following the date you sign this Agreement;



§
You do not waive rights or claims under ADEA that might arise after the date
this waiver is executed;



§
This Agreement does not become effective, and none of the payments or other
benefits listed in paragraph 2.b. will be paid, until the eighth day after the
date you sign this Agreement, provided you have not revoked or attempted to
revoke your acceptance;



·
You acknowledge that in signing his document you are not relying on any
representations or statements made by any employee of the Company;



§
The payment of any consideration and/or monies is not an admission of liability
on the part of the Company, but to the contrary represents a negotiated
compromise and agreement.  This Agreement shall not in any way be interpreted to
render you a "prevailing party" for any purpose, including but not limited to,
an award of attorney's fees under any statute or otherwise;



§
You have carefully read and fully understand all the provisions of this
Agreement and that you are freely, knowingly, and voluntarily entering into this
Agreement; and



§
This Agreement is written in a manner that is clear and understandable to you.



14.            The provisions of this Agreement are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.


15.            This Agreement is binding on and will inure to the benefit of the
parties and their heirs, administrators, representatives, executors, successors,
and assigns. In the event of your death, provided that no uncured material
breaches of this Agreement exist, any remaining or outstanding separation
payments specified in paragraph 2.b. will within thirty (30) days of your death
be paid in a lump-sum to any then-current spouse if then living, or if not then
living, to your estate; provided, however, the Company makes no representations
or warranties as to the tax treatment of such payments and you, your spouse(s),
your heirs, your personal representative(s), and each of their successors and
assigns agree to release, indemnify, and hold harmless the Company against any
and all claims or causes of action relating to any payments made or not made
pursuant to this Agreement and/or to the terms of this Agreement, including but
not limited to claims for negligence.


16.            References will be limited to confirmation of your dates of
employment, last position held and, if you authorize, your final rate of pay.


17.            This Agreement is made and entered into in the Commonwealth of
Pennsylvania and shall in all respects be interpreted, enforced and governed
under the internal laws (and not the conflicts of laws rules) of said
Commonwealth.  If any provision of this Agreement or the application of this
Agreement is construed to be overbroad, illegal or contrary to public policy,
then the court shall have the authority to narrow or amend the provision as
necessary to make it enforceable and the provision shall then be
enforceable in its narrowed or amended form.  Moreover, should any provision of
this Agreement be declared or determined to be null, void, inoperative, illegal
or invalid for any reason, the validity of the remaining parts, terms or
provisions shall not be affected, and they shall retain their full force and
effect.  The null, void, inoperative, illegal or invalid part, term or provision
shall be deemed not to be a part of this Agreement.  As used in this Agreement,
the singular or plural number shall be deemed to include the other whenever the
context so indicates or requires.  The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.
 
 

--------------------------------------------------------------------------------

 


18.            This Agreement sets forth the entire agreement between the
parties, and fully supersedes any and all prior negotiations, agreements or
understandings between the parties pertaining to the subject matter of this
Agreement, except as specifically provided herein.  This Agreement may not be
modified or amended by the parties except by a written agreement signed by both
of the parties hereto evidencing a clear intent by both parties to modify and/or
amend this Agreement.






BALANCE OF THIS PAGE LEFT BLANK INTENTIONALLY
SIGNATURES FOLLOW ON NEXT PAGE

--------------------------------------------------------------------------------

IF YOU VOLUNTARILY ENTER INTO THIS AGREEMENT, PLEASE SIGN IN THE SPACE INDICATED
BELOW.






Dated:
March 3, 2015
   
 
/s/ Charles C. Cornelio
   
Charles C. Cornelio
 
 
Witness:
   















ACCEPTANCE OF LINCOLN NATIONAL CORPORATION


The undersigned accepts the foregoing Agreement on behalf of Lincoln National
Corporation.






Dated:
March 3, 2015
   
 
/s/ Lisa M. Buckingham
   
Authorized to execute this Agreement
on behalf of Lincoln National Corporation
 
 
Witness:
 
/s/ Kimberly Collins
 






 

--------------------------------------------------------------------------------



EXHIBIT A




TO:                          Corporate Secretary
c/o Sharon M. Jeffers




SUBJECT:                          Resignation




Effective immediately, I resign as a director and/or officer of Lincoln National
Corporation and all of its subsidiary companies in which I hold such a position,
including but not limited to the following:


Executive Vice President; Chief Administrative Officer, Lincoln National
Corporation


Executive Vice President; Chief Administrative Officer, Lincoln National
Management
Corporation


Director; Executive Vice President; Chief Administrative Officer, The Lincoln
National Life
Insurance Company


Director; Executive Vice President; Chief Administrative Officer, Lincoln Life &
Annuity Company of New York


Director, Lincoln Financial Securities Corporation


Director, Lincoln Investment Advisors Corporation


Managing Committee; Chief Executive Officer and President, Lincoln Retirement
Services
Company, LLC


Director, Allied, Professional Advisors, Inc.


Director, First Penn-Pacific Life Insurance Company


Director, Jefferson-Pilot Investments, Inc.


Director, JPSC Insurance Services, Inc.


Director, Lincoln Financial Investment Services Corporation








Dated:                                                                                    






                                                                      

Charles C. Cornelio



